Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-5 and 7-20 is indicated because the prior art of record does not show or fairly suggest “wherein a path length acquired by totaling those of the first electrode, the second electrode, and the connection path is 1/2 of a wavelength at an oscillation frequency of the high- frequency power source” incorporated with all other limitations as claimed in claim 1; “the connection path is a first connection path, the high-frequency heating device comprises a second connection path that electrically connects the first electrode and the second electrode to each other at a third connection position and a fourth connection position, the third connection position being different from the first power feeding position and the first connection position on the first electrode, and the fourth connection position being different from the second power feeding position and the second connection position on the second electrode” incorporated with all other limitations as claimed in claim 11; “a matching part that is disposed in the connection path, the matching part establishing impedance matching between the first electrode and the second electrode, wherein a path length acquired by totaling those of the first electrode, the second electrode, and the connection path is 1/2 of a wavelength at an oscillation frequency of the high-frequency power source” incorporated with all other limitations as claimed in claim 17; and “direction of current flowing from the first power feeding position to the first connection position in through the first electrode and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/1/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761